Citation Nr: 1133024	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1990 to September 1991 with periods of active duty for training (ACDUTRA) from May 1983 to October 1983 and September 1991 to December 1996 in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2008, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2010).  The term "active military service" includes active duty or any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which a disability resulted from an injury [but not disease] incurred during that INACDUTRA.

The Veteran contends that she developed bronchial asthma as a result of serving in the Persian Gulf.  The Board notes that the Veteran served active duty in the Persian Gulf from November 1990 to September 1991.  

The Veteran was afforded a VA examination in May 2009 and asthma was diagnosed.  The examiner stated that the Veteran's asthma was not diagnosed while she was in active duty, as she was diagnosed in 1994 and was in active duty from 1990 to 1991.  No opinion was provided regarding whether the Veteran's asthma was causally or etiologically related to her time in service.  The examiner also did not state whether the Veteran's asthma was aggravated by her time in the Persian Gulf.  The Board notes that a September 2002 VA outpatient note indicates that the Veteran was diagnosed with asthma in 1992 and noted that the heat worsened her asthma.  See September 2002 VA outpatient note.  The Board finds a remand is necessary to obtain a more complete nexus opinion regarding the etiology of the Veteran's asthma.

The Veteran asserts that she incurred a low back injury during her active service in the Persian Gulf.  Upon VA examination in May 2009, low back strain was diagnosed.  The examiner opined that the low back strain was less likely a result of active duty.  The examiner noted that the Veteran was seen in 1986 for a low back strain and although she was also seen for back problems in Saudi Arabia, there were no clinical records to confirm the treatment.  Based upon this scenario, the examiner could not justify if the Veteran did have back problems while on active duty.  The examiner also opined that the Veteran's back condition was not aggravated during any period of inactive duty because there was no documentation in the claims file to show any further back problems after 1986.

The opinions regarding the Veteran's low back disorder to be inadequate.  The Court has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore, the Board finds that a remand is required in order to obtain an addendum opinion.  The opinion provided must take into consideration the lay statements submitted regarding the Veteran's back disorder.
 



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Obtain an addendum opinion to the May 2009 VA examination for asthma.  If the examiner determines it is required, afford the Veteran a new VA examination for asthma.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's asthma is causally or etiologically related to the Veteran's time in service during May 1983 to October 1983 and/or November 1990 to September 1991.

b)  that the Veteran's asthma was aggravated by her time in service during November 1990 to September 1991.  The examiner should specifically note whether the Veteran's time in the Persian Gulf and/or exposure to heat at that time aggravated her respiratory disorder.

In providing these opinions, the examiner must acknowledge and discuss the Veteran's statements that her asthma symptoms began during her service in the Persian Gulf.  These statements have been deemed credible.  The examiner cannot rely solely on a lack of treatment in the service records to provide a negative opinion.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Obtain an addendum opinion to the May 2009 VA examination for a back disorder.  If the examiner determines it is required, afford the Veteran a new VA examination for a back disorder.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's back disorder is causally or etiologically related to the Veteran's time in service during May 1983 to October 1983 and/or November 1990 to September 1991.

b)  that the Veteran's back disorder was aggravated by her time in service during November 1990 to September 1991.  

In providing these opinions, the examiner must acknowledge and discuss the lay statements provided that her back disorder began during her service in the Persian Gulf.  These statements have been deemed credible.  The examiner cannot rely solely on a lack of treatment in the service records to provide a negative opinion.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


